DETAILED ACTION
                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                             Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 
                                                                       
		     Specification
	The specification is accepted. 

			       Drawings
	The formal drawings are accepted. 

                                    Allowable Subject Matter 
	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 					 
	Prior art of record (Kwok et al., “U.S. PN: 9,411,683) teach a controller comprising logic to load an error correction codeword retrieved from a memory, and apply a first error correction decoder to decode the error correction codeword, wherein the first error correction decoder implements a bit-flipping error correction algorithm which utilizes a variable bit-flipping threshold to determine whether to flip a bit in an error correction codeword (see Kwok col. 10, lines 42-48). 

Prior art of record (Fainzilber et al., “U.S. PN: 9,614,547”) teach a decoder includes the bit-flipping stage 140 and the second stage. The decoder may be configured to process 
Prior art of record (Wang et al., “U.S. PN: 10,135,464) teach LDPC (low density parity check) codes can be decoded by soft-message (multi-bit) or hard-message (single-bit) decoding algorithms. Among the latter ones, the modified parallel bit-flipping (MPBF) algorithm has been shown to save decoding power and hardware. However, its error correction performance is quite limited by the flipping rule relying on one-bit messages, which are provided by the parity checks (see col. 5, lines 42-49). 

As per claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “a variable-node circuit, configured to obtain a channel value read from a flash 4memory of the data storage device; and  5a check-node circuit, configured to obtain a codeword difference from the 6variable-node circuit, and to calculate a syndrome according to the 7codeword difference, 8wherein during each LDPC (low-density parity check) decoding iterative 9operation, the variable-node circuit executes the following steps:  10determining a syndrome weight according to the channel value and the 11syndrome from the check-node circuit;  12obtaining a previous codeword generated by a previous LDPC decoding 13iterative operation;  14determining a flipping strategy of a bit-flipping algorithm for each 15codeword bit in the previous codeword according to the syndrome 16weight and a predetermined threshold, and flipping one or more 17codeword bits in the previous codeword according to the flipping 18strategy to generate an updated codeword; and  19subtracting the previous codeword from the updated codeword to generate 20the codeword difference”. Consequently, claim 1 is allowed over the prior arts. 
As per claim 15: 
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a variable-node circuit, configured to obtain a channel value read from a flash 4memory of the data storage device; and  5a check-node circuit, configured to obtain a codeword difference from the 6variable-node circuit, and to calculate a syndrome according to the 7codeword difference, 8wherein during each LDPC (low-density parity check) decoding iterative 9operation, the variable-node circuit executes the following steps:  10determining a syndrome weight according to the channel value and the 11syndrome from the check-node circuit; 12obtaining a previous codeword generated by a previous LDPC decoding iterative operation; 30determining whether each codeword bit in the previous codeword has been 15flipped according to the channel value and the previous codeword;  16selecting a first flipping-strategy lookup table and a second flipping- 17strategy lookup table for the codeword bits that have been flipped 18and the codeword bits that have not been flipped in the previous 19codeword, wherein the first flipping-strategy lookup table is 20different from the second flipping-strategy lookup table;  21determining a flipping strategy of a bit-flipping algorithm for each 22codeword bit in the previous codeword according to the syndrome 23weight, a predetermined threshold, and the selected first flipping- 24strategy lookup table or the second flipping-strategy lookup table, 25and flipping one or more codeword bits in the previous codeword 26according to the flipping strategy to generate an updated 27codeword; and  28subtracting the previous codeword from the updated codeword to generate 29the codeword difference”. Consequently, claim 15 is allowed over the prior arts. 
            Independent claim 8 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                       
                               Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112